Citation Nr: 1139383	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  10-36 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus and related peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which confirmed and continued a prior denial of service connection for diabetes mellitus.  

The RO initially denied service connection for diabetes mellitus in an August 2003 rating decision.  Subsequently, the critical issue involving presumptive service connection based upon herbicide exposure was the subject of an appeal to the United States Court of Appeals for Veterans Claims (Court) in an unrelated case.  The issue was ultimately resolved by the United States Court of Appeals for the Federal Circuit  (Federal Circuit) when it issued a decision in Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008).  Because of the inveighing litigation, the RO has adjudicated the issue as involving service connection and confirmed and continued the prior denial rather than finding that new and material evidence had not been submitted to reopen the claim.  As no notice with respect to reopening of claims has been issued to the Veteran as required by Kent v. Nicholson, 20 Vet. App. 1 (2006), the Board will adjudicate the issue as one of service connection.  

In November 2010, the Veteran testified at a hearing at an RO remote location before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file. 


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints, findings, or diagnosis of diabetes mellitus during active service. 

2.  The Veteran has a current diagnosis of type 2 diabetes mellitus which was first shown decades after service. 

3.  There is no evidence of diabetes mellitus during service or within the first year after the Veteran separated from active service. 

4.  Diabetes mellitus is not shown to be related to active service. 

5.  The Veteran did not have active service in the Republic of Vietnam during the Vietnam era; service department records do not confirm that he set foot on the landmass of Vietnam. 

6.  The Veteran has testified that he did not set foot on the landmass of Vietnam.

7. The Veteran is not presumed to have been exposed to Agent Orange during service. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(a), (e) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claims for service connection in a letter dated January 2007 which complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  At the May 2011 hearing the Veteran waived any error in the content and timing of the notice that he had been provided.  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been accorded a VA Compensation and Pension examination with respect to his claim for service connection for diabetes mellitus.  There are diagnoses of diabetes mellitus of record contained in VA outpatient treatment records.  The diagnosis was also noted in a VA Compensation and Pension examination for an unrelated disability.  The Veteran's claim for service connection for diabetes mellitus is entirely based upon presumptive service connection being warranted on the basis of herbicide exposure under 38 C.F.R. § 3.309(e).  The claim fails below because of lack of evidence related to the service in Vietnam to warrant a presumption of exposure to herbicides.  This is not a medical question requiring examination.  

VA has obtained service treatment records; VA treatment records; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

The Veteran claims entitlement to service connection for type 2 diabetes mellitus and related peripheral neuropathy.  He asserts that he developed this disability as a result of exposure to Agent Orange during service.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495   (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes mellitus may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1137; 38 C.F.R. §§ 3.307 , 3.309.  This is commonly referred to as presumptive service connection. 

The Veteran specifically claims that he has diabetes mellitus as a result of exposure to Agent Orange during service. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for diabetes mellitus.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail.  38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d) . 

Notwithstanding, a veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167   (1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525).  

In essence, this case upheld VA practice of requiring a service member's presence at some point on the landmass or inland waters of the Republic Vietnam in order to benefit from the presumption of herbicide exposure during service in the Republic of Vietnam.  Previously, an opinion of the VA General Counsel held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997). 

The VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang . . . along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the veteran's service involved duty or visitation in the RVN."  See M21-MR, IV.ii.1.H.28.hh. 

The Veteran's separation papers, DD 214, reveal that the Veteran served on active duty in the Navy from June 1966 to June 1969.  He served aboard the USS DALE (DLG-19).  He was awarded the Vietnam Service Medal, and the Vietnam Campaign Medal.  This evidence indicates that the USS DALE operated in the waters off-shore of Vietnam.  

The Veteran submitted copies of pages from the USS DALE's deck log from December 1967 which reveal that the ship anchored in Da Nang harbor, Vietnam.  The ship was in one of the deep water anchorages, anchored in 8 fathoms of water.  

In May 2011, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge.  He testified that he was aboard the USS DALE when it anchored in Da Nang harbor.  He testified that the ship entered the harbor twice and anchored for a period of less than a day each time.  He further testified that he never left the ship and that he never went ashore in Vietnam.  Finally, he indicated that his entire claim for service connection for diabetes mellitus was based on being presumed to have been exposed to Agent Orange during service and warranting service connection on a presumptive basis.  

The evidence establishes that the Veteran served aboard the USS DALE which had service in the waters off-shore of Vietnam.  The Veteran's own testimony and statements do not include any assertion that he went ashore in Vietnam, and the other evidence of record does not establish that he ever set foot on the land mass of Vietnam.  Accordingly his service aboard the USS DALE in waters off-shore of Vietnam, and while anchored in Da Nang Harbor, does not meet the criteria of service on the landmass of Vietnam to trigger the presumption that the Veteran was exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97 (July 23, 1997); M21-MR, IV.ii.1.H.28.hh.  

The Board acknowledges that the Veteran believes that his service aboard the USS DALE establishes a presumptive basis to consider him exposed to Agent Orange during service, and to warrant service connection for diabetes mellitus.  Unfortunately, this service does not meet the legal criteria for application of these presumptions.  

The Veteran's service treatment records do not reveal any complaints, findings, or diagnosis of diabetes mellitus during active service.  A VA spine examination report dated July 2003 is the earliest medical evidence of record showing a diagnosis of diabetes mellitus.  VA treatment records dated from 2003 to the present reveal diagnoses of diabetes mellitus on the Veteran's medical problem list. There is no evidence that the Veteran had diabetes mellitus during active service or within a year of separation from service.  There is no evidence linking the Veteran's current diabetes mellitus to active service. The Veteran's testimony at the 2011 hearing was that there was no medical opinion linking diabetes mellitus to service and that he was claiming service connection on a presumptive basis based upon Agent Orange exposure. There is no allegation or evidence that diabetes mellitus began during service and continued from that time.  Thus, the provisions of 38 C.F.R. § 3.303(b)  are not for application. 

Simply put, the Veteran has a current diagnosis of diabetes mellitus which became manifest decades after he separated from active service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  There is no evidence of diabetes mellitus during service.  There is no evidence that diabetes mellitus became manifest within the first year after he separated from service.  The Veteran is not presumed to have been exposed to Agent Orange during service, and, he does not warrant service connection on a presumptive basis as a result of such exposure.  The preponderance of the evidence is against the claim for service connection for diabetes mellitus on all bases, to include as residual of Agent Orange exposure in service; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for diabetes mellitus and related peripheral neuropathy is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


